UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-5287



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PAUL LONDON NEWKIRK,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (7:06-cr-00046-BR)


Submitted: August 30, 2007                 Decided:   September 5, 2007


Before MICHAEL, KING and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sofie W. Hosford, HOSFORD & HOSFORD, P.C., Wilmington, North
Carolina, for Appellant. George Edward Bell Holding, United States
Attorney, Banumathi Rangarajan, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Paul London Newkirk pled guilty to two counts of an

eight-count indictment to conspiracy to distribute and possess with

the intent to distribute more than five grams of cocaine base, in

violation of 21 U.S.C. § 846 (2000) (Count 1), and possession and

discharging   of    a   firearm      during    and    in   relation     to   a   drug

trafficking offense, in violation of 18 U.S.C. § 924(c)(1)(A)(iii)

(2000), 18 U.S.C. § 2 (2000) (Count 6).                     The district court

sentenced Newkirk to an aggregate of 228 months’ imprisonment, five

years of supervised release on each count to run concurrently, and

ordered payment of a $200 statutory assessment and a $10,900 fine.1

Newkirk’s   counsel     has    filed    a     brief    pursuant    to   Anders      v.

California,   386   U.S.      738    (1967),    stating     that    there    are    no

meritorious   grounds      for      appeal,    but    questioning     whether      the

district court properly considered Newkirk’s ninth grade education

during the Fed. R. Crim. P. 11 proceeding and whether Newkirk’s

waiver of his appeal rights in his plea was knowing and voluntary.

Newkirk has filed a pro se supplemental brief, claiming ineffective



     1
      The probation officer calculated an advisory sentencing
guideline range for Newkirk of 108 to 135 months’ imprisonment on
Count 1, founded on a total offense level of 29 and a criminal
history category of III, and a minimum consecutive sentence of 120
months’ imprisonment on Count 6. After careful consideration of
the facts and evidence, the district court made all the factual
findings appropriate for that determination, and considered the
advisory sentencing range along with the other factors described in
18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2006), prior to imposing
sentence.

                                       - 2 -
assistance    of   counsel   in   failing   to   object    to    the   six-level

enhancement of his sentence based on U.S. Sentencing Guidelines

Manual § 3A1.2(c)(1) (2006).

             Newkirk did not move in the district court to withdraw

his guilty plea, therefore his challenge to the adequacy of the

Rule 11 hearing is reviewed for plain error.             See United States v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002).               We have carefully

reviewed the transcript of the Rule 11 hearing and find no plain

error in the district court’s acceptance of Newkirk’s guilty plea.

See United States v. DeFusco, 949 F.2d 114, 119-20 (4th Cir. 1991).

Moreover, Newkirk is bound by the statements he made at the Rule 11

hearing, see Blackledge v. Allison, 431 U.S. 63, 74 (1977), and we

find no evidence that his plea, or his plea waiver,2 was not

knowing or voluntary.        See United States v. Marin, 961 F.2d 493,

496 (4th Cir. 1992); United States v. Wessells, 936 F.2d 165, 167-

68   (4th   Cir.   1991).     Moreover,     as   there    is    no   ineffective

assistance of counsel found on the face of the record, we decline

to consider Newkirk’s claim on direct appeal.                  United States v.

DeFusco, 949 F.2d at 120-21.

             In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm Newkirk’s conviction and sentence.



      2
      Even if Newkirk’s appeal waiver were invalid, we find no
viable issues for appeal, as stated infra.

                                    - 3 -
This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 4 -